279 F.2d 337
I. Jonas SPECINER, Trustee in Bankruptcy of ABC Steel Equipment Co., Inc., Plaintiff-Appellant,v.REYNOLDS METALS COMPANY, Defendant-Appellee.
No. 325.
Docket 26061.
United States Court of Appeals Second Circuit.
Argued May 6, 1960.
Decided June 9, 1960.

Clarence S. Barasch, New York City (Louis C. Fieland and Herbert Semmel, New York City, on the brief), for plaintiff-appellant.
Walter C. Lundgren, New York City (John P. Crilly and Lundgren, Lincoln & McDaniel, New York City, on the brief), for defendant-appellee.
Before LUMBARD, Chief Judge, MEDINA, Circuit Judge, and JAMESON, District Judge.*
PER CURIAM.


1
We affirm the judgment below on Judge Dimock's thorough analysis of the facts and his discussion of the relevant principles and authorities set forth in his opinion reported at 177 F.Supp. 291 (D.C.S. D.N.Y.1959). An examination of the exhibits fully supports Judge Dimock's finding that all of the features of the plaintiff's aluminum casement window which the defendant is alleged to have appropriated, were readily apparent from a casual inspection of the plaintiff's window which was available on the open market.


2
Affirmed.



Notes:


*
 Sitting by designation